OPINION OF THE COURT
Per Curiam.
Order entered January 7, 1986 modified by denying tenants’ *910motion for summary judgment and, as modified, order affirmed, with $10 costs to the appellant.
Summary judgment is not warranted in this nonprimary residence proceeding. Tenants assert that their overseas employment — which began in May 1983 — is of "temporary” duration and that they will resume living at the subject apartment upon termination of their current work assignment. While these allegations, when considered with other indicia of tenants’ residence at the premises, are sufficient to raise factual questions as to the situs of tenants’ primary residence, they do not finally resolve the issue. "The conflict as to where the primary residence really is should be resolved at trial.” (Coronet Props. Co. v Adelman, 112 AD2d 100.)
Hughes, P. J., Riccobono and Parness, JJ., concur.